EXHIBIT 10.22
 
 
Distribution Plan
 
 
SECTION 1.        BACKGROUND

 
This Distribution Plan (the “Plan”) is adopted by the Trust with respect to each
Fund, as applicable and certain Classes thereof in accordance with the
provisions of Rule 12b-1 under the 1940 Act. When more than one Class is offered
by a Fund, actions that require the approval of a majority of the outstanding
voting securities of the Fund shall mean the approval of a majority of the
outstanding voting securities of a Class when such actions relate to a
particular Class offered by the Fund.

 
SECTION 2.        AUTHORIZATION

 
Each Fund is authorized to pay to the Distributor or to such other entities as
approved by the Board (each a “Payee”), as compensation for the
distribution-related or shareholder services provided by such entities, an
aggregate fee at an annual rate approved from time to time by the shareholders
of the applicable Fund or Class and the Board based on the average daily net
assets of the Shares. Payments include any compensation paid by a Fund under
this Plan (the “Payments”). The Payments shall be accrued daily and paid monthly
or at such other interval, as the Board shall determine, and the proceeds
therefrom may be used by the Payees to pay any expenses or costs incurred for
distribution-related or shareholder servicing activities.

 
SECTION 3.        PAYMENTS

 
On behalf of the Trust, a Payee may spend such amounts and incur such expenses
as it deems appropriate or necessary on any activities or expenses primarily
intended to result in or relate to the  sale of Shares (distribution activities)
or for the servicing and maintenance of shareholder accounts of each Fund
(service activities).

 
SECTION 4.        DISTRIBUTION AND SERVICE ACTIVITIES
 
Distribution and service activities include but are not limited to: (i) any
sales, marketing and other activities primarily intended to result in the sale
of Shares and (ii) providing services to holders of Shares related to their
investment in the Fund, including without limitation providing assistance in
connection with responding to a Fund’s shareholder inquiries regarding the
Fund’s investment objective, policies and other operational features, and
inquiries regarding shareholder accounts. Expenses for such activities include
compensation to employees, and expenses, including overhead and telephone and
other communication expenses, of a Payee who engages in or supports the
distribution of Shares, or who provides shareholder servicing such as responding
to a Fund’s shareholder inquiries regarding the Fund’s operations; the
incremental costs of printing (excluding typesetting) and distributing
prospectuses, statements of additional information, annual reports and other
periodic reports for use in connection with the offering or sale of Shares to
any prospective investors; and the costs of preparing, printing and distributing
sales literature and advertising materials used by the Distributor, Adviser or
others in connection with the offering of Shares for sale to the public.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.        LIMITATION OF SHAREHOLDER AND TRUSTEE LIABILITY

 
The Trustees of the Trust and the shareholders of any Fund shall not be liable
for any obligations of the Trust or of a Fund under the Plan, and each Payee
shall, in asserting any rights or claims under this Plan, look only to the
assets and property of the Trust or a Fund to which such Payee’s rights or
claims relate in settlement of such rights or claims, and shall not look to the
assets or property of the Trustees of the Trust, the shareholders of any the
Fund, or to the assets or property of any Fund or Class to which such rights or
claims do not relate.

 
SECTION 6.        MISCELLANEOUS

 
(A) The terms “majority of the outstanding voting securities” and “interested
person” shall have the meanings ascribed thereto in the 1940 Act.
 
(B) If any provision of the Plan shall be held invalid by a court decision,
statute, rule or otherwise, the remainder of the Plan shall not be affected
thereby.

 
SECTION 7.        AMENDMENT

 
The Plan may be amended at any time by the Board, provided that: (i) any
material amendments to the Plan shall be effective only upon approval of the
Board and a majority of the Independent Trustees who have no direct or indirect
financial interest in the operation of the Plan or in any agreement related to
the Plan (the “Qualified Trustees”) pursuant to a vote cast in person at a
meeting called for the purpose of voting on the amendment to the Plan and (ii)
any amendment which increases materially the amount which may be spent by the
Trust pursuant to the Plan with respect to any Fund shall be effective only upon
the additional approval of a majority of the outstanding voting securities of
that Fund.

 
SECTION 8.         REVIEW AND RECORDS

 
(A) Each Payee shall prepare and furnish to the Board, and the Board shall
review at least quarterly, written reports setting forth all amounts expended
under the Plan by the Payee and identifying the activities for which each such
expenditure was made.

 
(B) The Trust shall preserve copies of the Plan, each agreement related to the
Plan and each report prepared and furnished pursuant to this Section in
accordance with Rule 12b-1 under the 1940 Act.

 
SECTION 9.        EFFECTIVENESS; DURATION; AND TERMINATION

 
With respect to a Fund, the Plan:

 
(A) Shall become effective with respect to a Fund, upon approval by: (i) a vote
of at least a majority of the outstanding voting securities of that Fund, and
(ii) the Board, including a majority of the Qualified Trustees, pursuant to a
vote cast in person at a meeting called for the purpose of voting on approval of
the Plan;

 
(B) Shall remain in effect with respect to a Fund for a period of one year from
the date of its effectiveness, unless earlier terminated in accordance with this
Section, and thereafter shall continue in effect, provided that such continuance
is approved annually by the Board, including a majority of the Qualified
Trustees pursuant to a vote cast in person at a meeting called for the purpose
of voting on continuance of the Plan; and

 
(C) May be terminated with respect to a Fund without penalty at any time by a
vote of: (i) a majority of the Qualified Trustees or (ii) a vote of a majority
of the outstanding voting securities of that Fund.
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Distribution Plan Payments
 


 
Fund
12b-1 Fees1
Single Class
Multiple Share Classes
Inst’l Class
Investor Class
Other Class
Trust: U.S. Global Investors Funds
All American Equity Fund
   
0.25%
 
China Region Fund
   
0.25%
 
Emerging Europe Fund
 
N/A
0.25%
 
Global Resources Fund
 
N/A
0.25%
 
Gold and Precious Metals Fund
 
N/A
0.25%
 
Holmes Macro Trends Fund
   
0.25%
 
Near-Term Tax Free Fund
       
U.S. Government Securities Ultra-Short Bond Fund
       
World Precious Minerals Fund
 
N/A
0.25%
 

 
1Indicates the current fees payable under the Distribution Plan adopted with
respect to a Fund or Class.
 
 
Not applicable (N/A) indicates that the Fund or Class has not adopted a
Distribution Plan.
 
 
Note:           All percentages are based on average daily net assets.
 


 
 
 

--------------------------------------------------------------------------------

 